plr-116035-03 internal_revenue_service number release date index number -------------------------------------------------- -------------------------------------------------------- ---------------------- ----------------------------- -------------------------- - department of the treasury washington dc person to contact ---------------- ------------------------ telephone number --------------------- refer reply to cc corp b01 - plr-116035-03 date date ------- ---------------------------------------------------- ---------------------- legend taxpayer2 ---------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------- tax year1 month tax professional dear -------------------- time under sec_301_9100-3 of the procedure and administration regulations to file an election the request for extension of time concerns an election under sec_1 b i of the income_tax regulations to relinquish the entire carryback period for the consolidated_net_operating_loss cnol of the consolidated_group of which taxpayer2 is the common parent for tax year1 additional information was submitted in letters dated may and date this letter responds to a letter dated date requesting an extension of the material information submitted for consideration is summarized below ------------------------------------ taxpayer2 the common parent of a consolidated_group of corporations uses an plr-116035-03 accrual_method of accounting on a calendar_year basis taxpayer2 intended to relinquish the entire carryback period for its consolidated group’s cnol on its return for tax year1 the election was to be filed with the group’s return for tax year1 however for various reasons a valid election was not timely filed in month which is after the due_date for the consolidated_return for tax year1 it was discovered that a valid election had not been filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file a valid election the period of limitations on assessment under sec_6501 has not expired for the taxable_year for which the election should have been filed or for any subsequent taxable_year s taxpayer2 has represented that none of the cnol for the taxpayer2 group for tax year1 was attributable to a corporation that filed or was required to file a separate_return including a consolidated_return of a different consolidated_group at any time during the carryback period sec_1_1502-21 provides that a consolidated_group may elect to relinquish the entire carryback period with respect to a cnol for any consolidated_return_year the election must be made in a separate statement entitled this is an election under sec_1_1502-21 to waive the entire carryback period pursuant to sec_172 for the insert consolidated_return_year cnols of the consolidated_group of which insert name and employer_identification_number of common parent is the common parent sec_1_1502-21 provides that the statement must be signed by the common parent and filed with the group’s income_tax return for the consolidated_return_year in which the cnol arises reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_1_1502-21 therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for taxpayer2 to file the election provided taxpayer2 establishes it acted reasonably and in good_faith the requirements of in this case the time for filing the election is fixed by the regulations ie pursuant to sec_301_9100-1 the commissioner has discretion to grant a sec_301_9100-1 through provide the standards the the election should be made by filing the statement described in sec_1 information affidavits and representations submitted by taxpayer2 and tax plr-116035-03 sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government professional explain the circumstances that resulted in the failure to timely file the valid election the information establishes that taxpayer2 reasonably relied on a qualified_tax professional who failed to make or advise taxpayer2 to make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 - c based on the facts and information submitted including the representations that have been made we conclude that taxpayer2 has established it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-3 until days from the date on this letter for filing the election with respect to the relinquishment of the entire carryback period for the cnol for tax year1 as described above b i a copy of this letter should be attached to the election statement the above extension of time is conditioned on the taxpayer2 group’s tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been made timely taking into account the time_value_of_money no opinion is expressed as to the taxpayer2 group’s tax_liability for the years involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayer2 group’s liability is lower sec_301_9100-3 election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by taxpayer2 and its representatives however all of the essential facts must be verified in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election penalties and interest that would otherwise be applicable if any continue to apply a copy of this letter must be attached to any income_tax return to which it is relevant provides that it may not be used or cited as precedent this letter is directed only to the taxpayer who requested it sec_6110 no opinion is expressed as to the tax effects or consequences of filing the plr-116035-03 sent to your authorized representatives pursuant to a power_of_attorney on file in this office a copy of this letter is being sincerely ken cohen ken cohen senior technician reviewer branch office of office of associate chief_counsel corporate-
